If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS



                                                                       UNPUBLISHED
                                                                       July 18, 2019
In re K. K. GIBBS, Minor.

                                                                       No. 347510
                                                                       Saginaw Circuit Court
                                                                       Family Division
                                                                       LC No. 18-035415-NA


Before: M. J. KELLY, P.J., and MARKEY and GLEICHER, JJ.

PER CURIAM.

        Respondent appeals by right the trial court order terminating her parental rights to her
minor son, KG, under MCL 712A.19b(3)(c)(i) and MCL 712A.19b(3)(j).1 Because there are no
errors warranting reversal, we affirm.

                                          I. BASIC FACTS

        Respondent was diagnosed with schizophrenia in 2007. It appears that respondent was
taking medication to treat her schizophrenia, but when she became pregnant with KG she
stopped taking it on her doctor’s recommendation. In January 2018, she gave birth to KG.
Shortly after his birth, she was involuntarily committed to White Pine for mental-health
treatment because she was experiencing hallucinations and was paranoid that the staff at the
hospital was attempting to poison her and KG. Because of respondent’s mental-health issues, the
Department of Health and Human Services (DHHS) petitioned the trial court to remove KG and
his 17-year-old sister, MJ, from respondent’s care and to take jurisdiction over both children.2 In
March 2018, respondent pleaded to jurisdiction and agreed to a case services plan that required
her to address her mental health. The record reflects that respondent made some progress toward
reunification by completing a psychiatric evaluation, attending follow-up psychiatric
appointments with Dr. Semhal Abbay, completing a psychological evaluation with Dr. David


1
    The identity of KG’s father is unknown.
2
    The trial court did not terminate respondent’s parental rights to MJ.



                                                  -1-
Breyer, taking medication as prescribed, meeting with her case manager, submitting to drug
screens, attending mental health court, substantially complying with the med-drop program,
participating in parenting classes, and attending parenting time. However, because of ongoing
concerns regarding her mental health, on October 4, 2018, a supplemental petition was filed
seeking termination of respondent’s parental rights. Following a termination hearing, the court
found that there was clear and convincing evidence to terminate respondent’s parental rights to
KG under MCL 712A.19b(3)(c)(i) and MCL 712A.19b(3)(j), but that termination was not
appropriate under MCL 712A.19b(3)(g). The court also found by a preponderance of the
evidence that termination of respondent’s parental rights was in KG’s best interests, so it ordered
the termination of respondent’s parental rights.

                                   II. STATUTORY GROUNDS

                                  A. STANDARD OF REVIEW

        Respondent argues that the trial court clearly erred by finding statutory grounds to
terminate her parental rights. In order to terminate parental rights, the trial court must find that at
least one of the statutory grounds for termination has been met by clear and convincing evidence.
MCL 712A.19b(3); In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). “We
review the trial court’s determination for clear error.” Id. “A finding is ‘clearly erroneous’ if,
although there is evidence to support it, we are left with a definite and firm conviction that a
mistake has been made.” In re HRC, 286 Mich. App. 444, 459; 781 NW2d 105 (2009).

                                           B. ANALYSIS

       The trial court terminated respondent’s parental rights under MCL 712A.19b(3)(c)(i)
which provides:

               (3) The court may terminate a parent’s parental rights to a child if the
       court finds, by clear and convincing evidence, 1 or more of the following:

                                               * * *

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

       In this case, more than 182 days elapsed between the issuance of the dispositional order
and the termination hearing. The primary condition leading to adjudication was respondent’s
mental illness. Following the termination hearing, the court found that the conditions leading to
adjudication continued to exist. The record amply supports the court’s finding in that regard.



                                                 -2-
        Dr. Abbay, respondent’s psychiatrist,3 testified that although respondent was taking her
medication as directed,4 she continued to demonstrate paranoid thoughts insofar as she
consistently expressed her belief that she was being tracked and followed by people who were
out to harm her.5 In addition, respondent testified that she was “attacked” and “made” to go to
White Pine after the hospital staff kept sending people to disturb her rest after KG was born.
Then, when asked why she was no longer in mental health court, respondent explained that
transportation was an issue because if she goes to the bus stop she was being “trespassed on and
attacked.” She elaborated that she was concerned about her family members turning on her,
screaming and hollering in her yard, throwing stones at her windows, and trespassing in her yard.
Later, she stated that she was not paranoid because she had been attacked by people who are
“trespassing on her” and she recounted an incident where homeless people she was helping at her
house stabbed her with forks. Finally, respondent stated that “they” were probably even killing
people), and she believed that her family members were “probably all standing in the parking lot
now.”6

        Moreover, Dr. Abbay also testified that respondent had expressed concerns that people in
the court system were “out to get her” and to deny her access to the child; in her testimony,
respondent stated that “ya’ll” and “they”7 would be “judged” for the actions taken in the case.
Respondent also spoke about her belief that the hospital had conspired to take her child away
from her, that her service providers had lied during their testimony, and that she did not like
meeting “ya’ll people,” but she would if it was necessary to be reunited with her son. In sum,
based on the record before the trial court, there was clear and convincing evidence supporting the
court’s finding that respondent’s mental health continued to pose a barrier to reunification.

        There was also evidence that the conditions could not be rectified in a reasonable time
considering KG’s age. At the time of termination, KG was just under a year old and he had been
in foster care since approximately one day after his birth. Respondent had been receiving


3
 Respondent testified that, following Dr. Abbay’s testimony at the termination hearing, she fired
her as a psychiatrist because Dr. Abbay’s testimony was not accurate and Dr. Abbay had lied.
4
 Respondent was participating in and compliant with a med drop program. Under the program
someone would go to respondent’s house once a day to deliver respondent her medication and
ensure that she took it.
5
  When Dr. Abbay stated her concern about respondent refusing help from her daughter and her
brother because of her paranoia, respondent interrupted the proceedings, stating “Because they
follow me around everywhere I go.”
6
  Dr. Abbay testified that respondent also continued to experience paranoid delusions such as her
belief that her mother and her case manager were having sex with KG’s father. In her testimony,
respondent stated that it was not any of “your business” whether her case worker was having sex
with her boyfriend and that it was not any of the lawyer’s business whether respondent’s mother
was having sex with the father of one of respondent’s babies.
7
  Although not expressly stated, it appears that “they” and “ya’ll” were references to the court
staff, the lawyers involved, and respondent’s case workers.


                                               -3-
services to address her mental health since KG’s removal, 8 but she had not demonstrated any
benefit and her care providers were concerned that, in the absence of a court order, respondent
would stop taking the medication prescribed to treat her schizophrenia.

        On appeal, respondent argues that the statutory provisions are not satisfied because a
mere diagnosis of schizophrenia and an intellectual disability is insufficient to terminate a
parent’s parental rights. She points out that her daughter, MJ, and her brother both testified that
they would be willing to provide her with support. Respondent’s argument, however, does not
address her specific circumstances. Dr. Abbay testified that generally schizophrenia does not
preclude a parent from being able to care for a child. However, although Dr. Abbay also
indicated that a support system9 could help a schizophrenic individual parent safely, she added
that she did not know if respondent would actually accept help given that she exhibited paranoia
toward both her case workers and her family members. In respondent’s case, Dr. Abbay
explained that respondent did not acknowledge her schizophrenia and had refused to participate
in recommended cognitive behavioral therapy. Dr. Abbay testified that respondent initially made
it clear that she was “not interested” in being seen by a psychiatrist, and at every follow up
appointment, respondent has clarified that she will comply with the court order, but that she has
no interest beyond that point. Dr. Abbay also opined that if respondent did not gain insight into
her mental illness, then she would stop taking her medication if she was not being held
accountable by court order.

       Moreover, although respondent testified that Dr. Abbay was a liar and had lied during her
testimony, and although respondent testified that she acknowledged she was diagnosed with
schizophrenia, respondent’s testimony made clear that she did not actually believe she required
treatment. The following colloquy is informative of respondent’s beliefs:

               Q. And do you acknowledge that you have a diagnosis of schizophrenia?

               A. Yes, I do.

               Q. And what does that mean to you?




8
  On appeal, respondent contends that there was a delay of “several” months before she started
receiving services. However, the record reflects that at approximately the same time as KG was
removed from her care, respondent began receiving inpatient mental health care at White Pine.
Further, she was also participating in mental health court before and after KG’s birth.
Accordingly, the record supports that respondent was receiving mental-health treatment and
services to address her mental health from the outset of the case, notwithstanding that she did not
receive a referral to some of the services offered until three or four months had elapsed.
9
  On appeal, respondent asserts that no one addressed what type of support would be needed or
what type of support they could provide. However, the testimony was that in respondent’s case,
given her paranoia toward her family, respondent would not accept help from her daughter and
her brother, notwithstanding that they were willing to provide support.


                                                -4-
              A. That means that I’m diagnosed with something that I don’t—I don’t—
       I’m just diagnosed with I have a mental illness, but I don’t acknowledge I have a
       mental illness around anymore.

               Q. What does that mean?

              A. That mean I don’t act as if I have a mental illness or however that’s
       supposed to be, but I gotta act as if I have a mental illness but I am diagnosed
       with one.

               Q. Do you believe that you have a mental illness?

               A. Well, yes. They said that I’m diagnosed with one, so I just go along
       with it. Yes, I do have a mental illness.

Respondent also testified that she did not think she needed medication, that she never did
anything warranting a commitment to White Pine, that she did not believe she needed a
psychiatrist, that she does not need any services, and that she does not like having people
involved in her business. She clarified that she takes medication now that she had been
“labeled” as having a mental problem, but that she does not think she needs to take medication.
Throughout her testimony, respondent made it clear that she was willing to do whatever it takes
to get her child back.

        In sum, although respondent argues that a mere diagnosis of schizophrenia is insufficient
to warrant termination, in this case, the record reflects that the court relied on more than the fact
that respondent was diagnosed with schizophrenia. Instead, the court relied on the testimony
showing that respondent’s mental-health problems were continuing despite the fact that she had
been in treatment for approximately one year, that respondent did not believe that she needed
medication because she did not believe she had a mental-health problem, and that respondent
was reasonably likely to discontinue treatment if her child were returned to her care. Moreover,
given the inability to predict a timeframe for resolving respondent’s mental-health problems, at
the time of termination, there was nothing on the record suggesting that the problem could, in
fact, be rectified in a reasonable time considering KG’s age. Accordingly, on this record the trial
court did not clearly err by finding termination was proper under MCL 712A.19b(3)(c)(i).10




10
  Because termination was proper under MCL 712A.19b(3)(c)(i), we decline to address whether
the court erred by also terminating respondent’s parental rights under MCL 712A.19b(3)(j). See
VanDalen, 293 Mich. App. at 139 (only one ground for termination of a parent’s parental rights
need be established).


                                                -5-
                                     III. BEST INTERESTS

                                  A. STANDARD OF REVIEW

        Respondent argues that termination of respondent’s parental rights was not in KG’s best
interests. An appellate court reviews a trial court’s best interests decision for clear error. In re
Jones, 286 Mich. App. 126, 129; 777 NW2d 728 (2009).

                                          B. ANALYSIS

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). “[W]hether termination of parental rights is in the best interests
of the child must be proven by a preponderance of the evidence.” In re Moss Minors, 301 Mich
App 76, 90; 836 NW2d 182 (2013). “In deciding whether termination is in the child’s best
interests, the court may consider the child’s bond to the parent, the parent’s parenting ability, the
child’s need for permanency, stability, and finality, and the advantages of a foster home over the
parent’s home.” In re Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012)
(citations omitted).

       The trial court found that respondent was consistent with her parenting time and had
developed a strong bond with KG. However, the court explained:

       A parental bond is not enough when presented with the overwhelming evidence,
       most of it from [respondent’s] own statements and actions during the case, that
       she does not have insight into her mental illness and cannot safely parent her son.
       Her paranoia and delusions are not fully controlled by her medication, medication
       which [respondent] does not believe she needs. She also does not believe she
       needs therapy or counseling or continued psychiatric appointments either.
       [Opinion, pp 16-17.]

The court also found that KG needed safety, stability, and permanency, which could be provided
by his foster care placement, but could not be provided by respondent while she was in the grip
of her paranoid schizophrenia. KG was approximately one year old. Although respondent
actively participated in the offered services, respondent had failed to benefit from them. She
continued to act paranoid. There were a number of times during the termination hearing, when
she would interrupt witnesses by calling them liars or demanding that they tell the truth.
Respondent asserts that her daughter and her brother could have provided support and may have
been able to serve as a guardian for KG. However, in light of respondent’s paranoia toward her
family members, who she believed were trespassing on her and attacking her, respondent’s case
workers expressed concerns about the benefit of family support. Moreover, although respondent
asserts she could have benefited from more time, the best-interests determination looks to the
child’s needs. KG needed permanence and stability. There was nothing on the record
suggesting that respondent could provide him with either even if she were given another six or
nine months to do so. On the record before this Court, the trial court did not err by finding
termination of respondent’s parental rights was in KG’s best interests.

                                                -6-
Affirmed.



                  /s/ Michael J. Kelly
                  /s/ Jane E. Markey
                  /s/ Elizabeth L. Gleicher




            -7-